 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                          UNITED STATES DISTRICT COURT

12                      EASTERN DISTRICT OF CALIFORNIA

13

14   JOSEPH DANIEL NEVIS,                   Case No. 2:17-cv-02295 JAM-AC

15                     Plaintiff,           COURT'S RESPONSE TO PLAINTIFF'S
                                            OBJECTIONS AND RESPONSE TO
16        v.                                PRETRIAL CONFERENCE ORDER (ECF
                                            NO. 152)
17   RIDEOUT MEMORIAL HOSPITAL, et
     al.,
18
                      Defendants.
19

20        1.   This Pretrial Statement did not need to include a "Nature

21   of the Case" section.     The parties are required to file a joint

22   statement of the case on August 23, 2021.

23        2.   Undisputed Facts:     Undisputed Fact Nos. 2,   3,   4, 5, 7,   8

24   and 13 have been removed.      Unless the parties agree on the exact

25   language of an undisputed fact,     it is not included in this section

26   of the Pretrial Conference Order.

27        3.   Plaintiff's Disputed Factual Issues: As the Court

28   explained at the Pretrial Conference, this section of the Pretrial


                                        1
 1   Conference Order is intended to be a roadmap for the Court and

 2   therefore Plaintiff's objections and requested additions are

 3   unnecessary.    There is no prejudice or impact on Plaintiff from

 4   the Court's refusal to sustain the objections or grant the

 5   requested additions.

 6       4.    Evidentiary Issues: The Court will grant Plaintiff's

 7   request to add to paragraph 3 in this section.     The Court denies

 8   Plaintiff's request to add the paragraph previously deleted by the

 9   Court.   The requested language is confusing.     Plaintiff is not

10   precluded from filing a motion in limine concerning this evidence

11   so long as Plaintiff can explain how he intends to seek damages

12   for psychological injuries and at the same time exclude the

13   evidence in support of said damages.

14       5.    Witnesses:    Plaintiff's objection is overruled.   Each

15   party is allowed to call any witness designated by the other

16   parties, but it is up to each party to insure that the witness is

17   present in the Courtroom or has been subpoenaed (if the party

18   designating the witness decides not to call that witness during

19   their case in chief).

20       6.    Exhibits:    Plaintiff's objection is overruled.    Plaintiff

21   is correct that exhibits not objected to are not automatically

22   admitted and only admitted exhibits can be published to the jury.

23       7•    Further Trial Preparation:

24             (a)   Motions in limine are to be filed August 2, 2021.

25             (b)   Plaintiff's objections to any witnesses identified

26   by Defendants should be made as part of his motions in limine.

27   Amendments to the witness lists were permitted after the pretrial

28   conference during the period between June 28 and July 6, 2021.


                                        2
 1             (c)   Plaintiff's objections to Defendants' exhibits are

 2   to be filed 14 days before trial.    The parties were permitted to

 3   amend their exhibit lists after the pretrial conference during the

 4   period between June 28 and July 6, 2021.

 5   DATED: July 6, 2021

 6

 7                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      3
